Citation Nr: 0122134	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  98-08 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims for service connection for skin rash and skin 
cancer, claimed as secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1942 to January 
1946, January 1948 to February 1950, and from September 1950 
to December 1951.


FINDINGS OF FACT

1.  Claims for service connection for skin rash and skin 
cancer, claimed as secondary to radiation exposure, were 
denied by a January 1994 rating decision which was not 
appealed.

2.  The evidence submitted since the January 1994 rating 
decision pertinent to the claims for service connection for 
skin rash and skin cancer, claimed as secondary to radiation 
exposure, is either cumulative and redundant, or does not 
bear directly and substantially on the specific matter under 
consideration, and is not so significant that it must be 
considered in order to finally decide the merits of the 
claims.


CONCLUSION OF LAW

The January 1994 rating decision which denied claims for 
service connection for skin rash and skin cancer, claimed as 
secondary to radiation exposure, is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2000); 38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 20.1103 
(1993).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Board of Veterans' Appeals (Board) first notes that this 
matter has already been developed within the guidelines 
established by the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  In this 
regard, the veteran has clearly been provided with all of the 
pertinent law and regulations pertinent to his claim such 
that further notice of this information would be both 
redundant and unnecessary, and the Board further notes that 
the VCAA specifically excludes new and material claims from 
the duty to assist provisions of the statute.  In addition, 
while the Board is mindful of the fact that recent 
regulations were promulgated by the Department of Veterans 
Affairs (VA) to implement the VCAA (66 Fed. Reg. 45630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.156(a) 
and 3.159), including provisions which modified the language 
of 38 C.F.R. § 3.156(a) and include development in new and 
material cases beyond that which was provided in the original 
statute, the Board notes that these regulations apply only to 
claims to reopen finally decided claims received on or after 
August 29, 2001, and are thus, inapplicable to the veteran's 
claim on appeal.  Finally, the Board finds that even if the 
duty to assist provisions were applicable to the instant 
matter, there is no indication in the record that there are 
any outstanding relevant documents or records that have not 
already been obtained by the regional office (RO).

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Following the timely filing of a notice of disagreement, the 
RO shall prepare and issue a statement of the case, after 
which the claimant will be afforded a period of sixty days to 
file the formal appeal.  38 U.S.C.A. § 7105.  Except in the 
case of simultaneously contested claims, a substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b) (2000).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  A final 
and binding agency decision shall not be subject to revision 
on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2000).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2000).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
and malignant tumor becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2000).

The regulations provide service connection for specific 
diseases for radiation exposed veterans as a result of 
participation in a radiation-risk activity.  The diseases 
referred to in the regulation are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
salivary gland, and cancer of the urinary tract.  38 C.F.R. § 
3.309(d) (2000).

In all other claims in which it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period under 38 C.F.R. § 3.307 or § 
3.309, and it is contended that the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and the nature of the radiation dose 
or doses.  38 C.F.R. § 3.311(a) (2000).  "Radiogenic disease" 
includes the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary cancer, multiple myeloma, 
posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer and parathyroid adenoma.  38 
C.F.R. § 3.311(b)(2) (2000).

A veteran is not foreclosed from establishing service 
connection on a direct basis, based solely on exposure to 
ionizing radiation, if the disability is not specifically 
listed under 38 C.F.R. §§ 3.309(d) or 3.311.  See Combee v. 
Principi, 34 F. 3d 1039 (1994).

Service medical records do not reflect complaints, treatment 
or diagnoses of any skin rash, skin cancer or any other skin 
disability.  Separation examinations in January 1946, 
February 1950, and December 1951 were also negative for 
complaints of any skin problems or disorders.

Private medical records from Dr. B. for the period of August 
1981 to May 1993 reflect that in August 1981, the veteran 
complained of gyrate erythema and examination revealed 
erythematous gyrate patches on the abdomen, legs and thighs.  
A week later, it was noted that the veteran still had 
erythema over blotchy areas of the trunk and proximal 
extremities and one week later, a few papules of folliculitis 
were still noted over the chest area.  Two weeks later, the 
veteran was again evaluated for gyrate erythema and 
folliculitis, and the following month, the veteran again 
reported some episodes of folliculitis reportedly worse with 
stress but gradually improving.  In January 1982, there were 
scattered papules of folliculitis over the arms and legs and 
some intertrigo over the groin area.  At the end of January 
1982, Bockhart Impetigo was extracted from the right arm and 
in March 1982, the veteran was treated for leg folliculitis 
and an erythematous spot on the right forearm.  At the end of 
March 1982, there were erythematous eruptions and it was 
noted that at work, the veteran was subject to very hot and 
sweaty conditions.

Additional private records from Dr. B. reflect that in May 
1982, there were 4 light papules on the right thenar eminence 
which had been present for over 1 years and were reportedly 
very sensitive to touch.  The diagnosis was adnexal tumor-
eccrine versus neurofibroma.  In addition, a few erythematous 
spots were noted on the veteran's back and there was a 
blister on the right thigh.  Later that month, erythema and 
patches were noted on the body and arms, and there was a 
diagnosis of acquired digital fibrokeratoma with respect to 
the veteran's right hand.  In June 1982, the veteran 
complained of erythema and irritation over the anus and hands 
from a "glass" machine, and in July 1982, the veteran 
received treatment for purpuric spots on the upper thighs and 
groin area which reportedly started 7 to 10 days earlier on 
his legs and later spread to his thighs.  Approximately 6 
days later the veteran's skin was noted to be essentially 
clear, but one month later, the veteran was evaluated for a 
welding burn and it was indicated that he continued to 
periodically have purpuric spots on the legs.

In September 1982, some purpura had now spread to the arms, 
and in October 1982, the veteran continued to have some 
purpura on the arms and Candida in the groin area.  In 
December 1982, the veteran was seen for folliculitis and 
possible vasculitis, with the veteran experiencing pustules 
on the legs and purpuric spreading.  It was also noted that 
the veteran had been exposed to fumes when he "welded" on a 
"PVC" type tank holding acids.  Purpura erythema was again 
noted in early 1983 and 1984, with the veteran also 
developing some scaling and fissures in the area of the 
thumbs and forefingers.  

A medical report from Dr. B. believed to be from 
approximately 1983, reflects that the veteran had initially 
been seen by Dr. B. with gyrate erythema over the abdomen, 
legs and thighs.  The veteran reported that he had previously 
received treatment elsewhere without satisfactory results.  
Subsequent treatment resulted in modifications of his 
treatment program with periodic flares and exacerbation 
complicated intermittently with folliculitis.  The veteran's 
primary responsibility at work was in maintenance and in 
March 1982, he worked under conditions that resulted in a 
contact dermatitis-like eruption predominantly over the folds 
of the arms.  During 1982, it was noted that the veteran was 
seen predominantly for flares of his dermatitis, purpura, and 
folliculitis over various aspects of the body.

In September 1984, examination by Dr. B. revealed very 
pruritic macular eczematous eruption on the lower trunk and 
legs.  It was also indicated that the veteran worked around 
"acid" and that there had been an acid leak recently.  Nine 
days later, the veteran's skin condition was noted to be 
improved with some irritation remaining on the lower legs.  
In October 1984, it was noted that the veteran had 
experienced a flare-up while in an "acid room" in the 
basement where he worked and was reportedly broken out for 
nearly five days.  At this time, Dr. B. apparently suggested 
that the veteran wear a gas mask.  In November 1984, the 
veteran was noted to be slightly more purpuric over the right 
thigh.

A medical report from Dr. B. from November 1984 reflects that 
the veteran had been seen in February 1983, with some purpura 
and dermatitis over his arms and hands.  In February 1984, 
the veteran was reevaluated with inflammation in the groin 
area representative of dermatitis and possibly 
dermatophytosis imposed on the dermatitis.  In April 1984, 
the veteran exhibited improvement of inflammation in the 
groin area.  There was also prominent inflammatory dermatitis 
of the hands and finger areas and the veteran reported being 
involved at work with chemicals.  In June 1984, the veteran 
reported only minor flare-ups periodically, especially during 
times that "he was in chemicals."  In September 1984, the 
veteran exhibited very pruritic and inflamed macular 
eczematous eruption over the lower trunk and legs following 
the repair of an acid leak in a plant.  In October 1984, it 
was indicated that the veteran was examined after another 
flare-up following a repair in the "acid room."  Dr. B. 
noted that the veteran had made repairs in the face of being 
in an atmosphere where there were often noxious chemicals 
present, and that this would often result in his skin 
becoming inflamed again.  It seemed to Dr. B. that may of 
these flare-ups occurred within a period of a few weeks 
following previous repair work so that often he went from a 
period of recovery to aggravation of his condition without a 
chance to fully recover.

In February 1985, the veteran was treated by Dr. B. for 
actinic keratosis (AK) over the arms and left face, and in 
July 1985, while there was no AK there was hyperkeratosis on 
the nail bed of the left thumb.  In early 1986, some 
irritation was noted on the arms and thumb areas, and in 
December 1986, purpura was noted on the arms and dermatitis 
on the legs.  In June 1988 AK was observed on the veteran's 
right and left temple area, and the right jaw line and left 
hand, and in November 1988, it was indicated that the veteran 
was still having purpura on his arms.  

A medical report from Dr. B. from March 1989 reflects that in 
February 1985, the veteran was treated for 10 premalignant AK 
over the arms and face.  The AK had almost completely healed 
as of March 1985.  Later in 1985, it was noted that the 
veteran had been treated for onychomycosis of the left 
thumbnail.  Flares of dermatitis thereafter occurred in 1986 
and 1987.  On June 1988, Dr. B. treated premalignant AK of 
the face and left hand.

In March 1989, AK was noted on the left hand, and periodic 
flare-ups occurred the remainder of 1989 and 1990.  In a 
medical report from April 1990, Dr. B. reported additional 
minor periodic flare-ups of the veteran's dermatitis.  The 
veteran was later treated for erythema in the spring and 
summer of 1991, and in November 1991, it was noted that the 
veteran had widespread blotchy pruritic patches on the 
forearms, lower legs, thighs, around the waist and in the 
groin area.  

A March 1992 letter from the Defense Nuclear Agency indicates 
that it was generally assumed by scientists that even low 
levels of radiation exposure carried some slight risk, noting 
that one organization determined that if 20,000 individuals 
were each exposed to one-half a roentgen equivalent unit 
(rem) of ionizing radiation, one case of fatal cancer might 
eventually result which statistically might be related to the 
exposure, whereas another organization determined that with 
the same group of 20,000, about 3,200 deaths could be 
expected from causes other than radiation exposure.  Another 
study determined that the maximum possible radiation dose 
that might have been received by any individual who was at 
either Hiroshima or Nagasaki for the full duration of the 
American occupation (September 1945 to June 1946 for 
Nagasaki; and September 1945 to March 1946 for Hiroshima 
occupation) was less than one rem.  The Defense Nuclear 
Agency cautioned that this did not mean that any individual 
approached that exposure, and that the majority of servicemen 
assigned to the occupation did not receive any radiation 
exposure or not more than a few tens of millirem.  In sum, it 
was concluded that the above-described studies had not 
revealed a basis for concern by veterans of the Hiroshima and 
Nagasaki occupation over increased risk due to radiation.

An April 1992 entry in Dr. B.'s medical records reflects that 
the veteran reported that he had seen Nagasaki after the 
"A" bomb from a ship in the harbor.  At this time, the 
veteran had papular eruptions on the right knee and some 
purpura on the arms and elbows.  In August 1992, the patches 
on the right knee exhibited mild erythema and 
hyperpigmentation.  There were also a couple of sores on the 
right arm and erythematous patches on the low back.  

A medical report from Dr. B. from September 1992 reflects 
that the veteran had been treated during the course of 1991 
with Retin-A, which increased the resiliency of the skin with 
thickening of the epidermis and improved circulation to the 
skin.  Only the mildest form of this medication had been 
used, with Dr. B. encouraging the veteran to gradually become 
more aggressive with its use.  Most recently, it was noted 
that the veteran had been able to increase the Retin-A to 
nightly use, and it was indicated that at his August 1992 
evaluation, he still had discoloration and erythema with post 
inflammatory changes at the right knee and reportedly 
continued to get purpura and some tears in his skin with mild 
trauma, especially to his arms.  It was Dr. B.'s intention to 
continue to make the skin more resilient through medication 
and it was his belief that there was progressive improvement 
with seemingly fewer flare-ups and increased tolerance to the 
medication.

In February 1993, AK was noted on the veteran's face and 
purpura was noted on the arms.  In April 1993, Dr. B. noted 
that the veteran had prominent purpura on the arms from minor 
trauma.

In July 1993, the veteran filed his original application for 
compensation.  

Thereafter, in a January 1994 rating decision, the RO denied 
claims for service connection for skin rash and skin cancer, 
claimed as secondary to radiation exposure, and following a 
notice of disagreement and the issuance of a statement of the 
case in February 1996, the veteran did not file a timely 
substantive appeal.  An untimely May 1996 substantive appeal 
was then treated as an application to reopen the claims and 
was denied by a September 1997 rating decision.  Although the 
veteran did not file a notice of disagreement with the 
September 1997 rating decision, this decision had not yet 
become final at the time the RO received additional evidence 
with the subject application to reopen in November 1997.  The 
Board therefore finds that the last final denial under Evans 
v. Brown, supra, should be the previous rating decision of 
January 1994.  See 38 C.F.R. § 3.156(b) (2000).  

In January 1994, the RO determined that service medical 
records were negative for any complaint, treatment or 
diagnosis of a skin rash in service, and that the evidence 
did not indicate that the skin rash was incurred in or 
aggravated by active military service.  The RO also found 
that there was no evidence of a diagnosis of skin cancer and 
that service medical records were also negative for any 
complaint, treatment or diagnosis of skin cancer in service.  
The RO further indicated that although the veteran was a 
crewmember on board the USS Lunga Point when it made a port 
call at Nagasaki from September 17 to September 19, 1945, the 
RO found that there was no estimate of radiation exposure to 
the veteran, and he was not a member of occupation forces at 
Nagasaki.

Since the January 1994 rating decision, additional pertinent 
evidence has been received, which includes an October 1997 
medical report from Dr. B., correspondence from the Defense 
Threat Reduction Agency, multiple VA opinions relating to 
radiation exposure, hearing testimony from the veteran, and 
VA medical records for the period of September 1995 to August 
1998.

VA outpatient records from March 1997 reflect a finding of 
low volume prostate cancer, and hospital records reflect that 
in May 1997, the veteran underwent radical retropubic 
proctectomy and bilateral pelvic lymph node dissection.  
Prior to admission for his surgery, past medical history 
included radiation exposure around Nagasaki.

At the veteran's personal hearing in July 1997, the veteran 
testified that his exposure to radiation occurred while he 
was a crewmember on board the USS Lunga Point in the harbor 
of Nagasaki in 1945 after the dropping of the bomb 
(transcript (T.) at pp. 2-3).  He first began to experience 
skin problems from this exposure 39 years later from his feet 
to his legs, groin area, chest stomach, arms and ears (T. at 
p. 3).  It is the veteran's contention that his exposure to 
radiation was the cause of the conditions he was suffering 
from (T. at p. 4).  The veteran maintained that the exposure 
that occurred in the harbor of Nagasaki lingered on the ship 
over the course of his remaining months on board (T. at p. 
5).  The veteran was advised that there was no question 
regarding exposure, but that there was no opinion linking the 
less than one rem of exposure to any of the veteran's 
conditions (T. at pp. 5-6).  

In July 1997, the claim was referred to the Director of the 
Veterans Benefits Administration for consideration of 
entitlement under 38 C.F.R. § 3.311, and in August 1997, the 
Director concluded that since skin cancer had not been 
diagnosed, skin rash was not a radiogenic disease under the 
applicable regulations, and no medical treatise had been 
submitted to support the allegation that such disease was the 
result of ionizing exposure, the veteran's claim would have 
to be addressed under provisions of law other than 38 C.F.R. 
§ 3.311.

VA outpatient records from August 1997 reflect that the 
veteran underwent the removal of his prostate three months 
earlier secondary to adenocarcinoma.

In his medical report of October 1997, Dr. B. indicated that 
the veteran was originally referred to him by his family 
physician in August 1981.  The veteran was referred to Dr. B. 
because of an unusual and persistent irregular eruption over 
the anterior trunk, lower legs, and thigh areas.  The 
etiology of this was noted to be undetermined, but resolved 
over the next three months with treatment.  At that time, the 
veteran worked in maintenance in a factory that made 
components for light bulbs, which periodically involved 
crawling in tight corners, being in rooms with noxious 
chemicals, and having chemicals from leaking pipes come in 
contact with him both through inhalation and directly to the 
skin.  Dr. B. commented that over the years the veteran had 
had eruptions involving almost all areas of his body at 
various times, some more persistent than others, and from a 
dermatological point of view, the veteran's skin had always 
seemed to be more sensitive than the average for reasons that 
Dr. B. never really understood.  He did opine that the 
apparent chemicals and the times of extreme heat from working 
in reported cramped and hot corners at the plant were 
aggravating factors.

Dr. B. went on to note that the veteran had used Retin-A for 
many years and now the newer retinoid, Differin, over his 
arms for a long period of time (since 1988), by using the 
property of the retinoid that helped make the skin more 
resilient through increasing the thickness and improving 
circulation of the skin.  With most patients, Dr. B. found 
that he was able to progress from mild to the strongest 
strength Retin-A over several weeks, but with the veteran, 
Dr. B. noted that he was never able to progress to the 
strongest strength, because of extreme sensitivity.  It was 
Dr. B.'s belief that the veteran would need to continue 
indefinite treatment to help maintain a moderate degree of 
comfort to his skin particularly over the arms and groin 
area.  Dr. B. stated that he did not pretend to be an expert 
on the effects of atomic radiation on the skin, but that he 
was not aware of any other patients in his practice that had 
similar experiences of being in Nagasaki after the atomic 
explosion.  He was able to relate that in the 16 years that 
he had been treating the veteran, the veteran had one of the 
more sensitive skin problems that he had seen in all of the 
patients that he had treated and he believed that the veteran 
had been faithful in pursuing the outlined treatments.

A February 1999 letter from the Defense Threat Reduction 
Agency reiterates that the maximum exposure of any person 
involved in the occupation of Nagasaki would be less than one 
rem.

A September 1999 VA medical statement and further opinion 
from the Director of the Veterans Benefits Administration in 
October 1999 relate to the veteran's claim for service 
connection for prostate cancer as secondary to radiation 
exposure.

At the veteran's hearing testimony before a member of the 
Board in May 2001, the veteran testified that the USS Lunga 
Point pulled into the harbor of Nagasaki right after the 
Atomic Bomb was dropped, and then remained there for three 
days (T. at p. 3).  He indicated that the USS Lunga Point was 
a short distance from Ground Zero and that his duties 
required him to be on deck from before dawn until after dark 
(T. at pp. 3-4).  He was not issued any protective clothing 
(T. at p. 4).  The veteran denied noticing anything usual or 
experience any problems with his skin until approximately 40 
years later, when his physician was unsuccessful in treating 
skin problems that had developed when he worked with 
chemicals (T. at p. 4).  The veteran indicated that he had 
not worked with chemicals since 1990 (T. at p. 4).  Areas of 
skin asserted to be involved included the veteran's legs, 
stomach, arms, face and the groin area (T. at p. 5).  The 
veteran contended that his skin problems continued to occur 
periodically, sometimes at the rate of one every month, and 
other times at the rate of as many as three a month (T. at p. 
5).  With respect to a letter from Dr. B., the veteran 
commented that Dr. B. was not an expert in radiation but did 
inform him that he would always have skin problems and that 
the cause of his problems was not related to his post-service 
exposure to chemicals (T. at p. 7).  Dr. B. never used the 
word cancer in connection with any of the veteran's skin 
disorders (T. at p. 7).  The veteran indicated that following 
his ship's exposure to radiation, it was never washed down, 
nothing was ever said about radiation, and he served on the 
ship for months following the exposure (T. at p. 8).  Dr. B. 
was the only physician who had treated the veteran since he 
sustained his post-service chemical burns (T. at p. 8).  
Treatment with Dr. B. began in either 1981 or 1982 (T. at p. 
9).  


II.  Analysis

While this case has been in appellate status, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the Court in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), had "overstepped its judicial authority" by 
adopting a social security case law definition of "new and 
material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation."  Id. at 1357, 1364.  The 
Court of Appeals for the Federal Circuit further held that 
the Court's "legal analysis may impose a higher burden on 
the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" (Id. at 1357, 1360), 
and remanded the case for review under the Secretary's 
regulatory definition of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i) it was 
not of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 
'new' and 'probative' (iii) it is reasonably 
likely to change the outcome when viewed in 
light of all the evidence of record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

In the July 1999 supplemental statement of the case, the RO 
provided the correct standard of new and material evidence 
found in 38 C.F.R. § 3.156 in accordance with Hodge, and 
concluded that the evidence submitted since the previous 
final denial was not material as it essentially duplicated 
the evidence already of record.  

The Board has considered the evidence and contentions 
received since the rating decision of December 1994, in light 
of the previously obtained service medical records, treatment 
records from Dr. B. from 1981 to 1993, and March 1992 
correspondence from the Defense Nuclear Agency.  However, 
while the October 1997 report from Dr. B. may again document 
the existence of periodic skin eruptions and Dr. B.'s 
observation that the veteran's skin sensitivity precluded 
stronger medication and therefore hindered his progress 
towards greater skin resiliency, it does not constitute 
medical evidence showing a current diagnosis of skin cancer 
or medical evidence linking any current skin disorder to 
service, either by way of radiation exposure or otherwise.  

The additional report from the Defense Threat Reduction 
Agency, the Board notes that this merely confirmed that those 
who were part of the occupation of Nagasaki were not 
subjected to more than one rem, and that this was the same 
finding expressed in the 1992 report from the Defense Nuclear 
Agency.  Thus, the Board finds that the new evidence does not 
add anything to the old, i.e., the new evidence still does 
not demonstrate a diagnosis of skin cancer, it still reflects 
skin disorders that are not radiogenic diseases under 
38 C.F.R. § 3.311, and it still does not contain medical 
evidence linking a skin disorder to service, either by way of 
exposure to radiation or otherwise.  The Board would further 
point out that the veteran's contention that any skin 
disorder is related to service or specifically to radiation 
exposure in service lacks probative value, since as a 
layperson he is not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The critical question in this case was and remains whether 
there is medical evidence linking any current skin disorder 
to service, and the evidence received since the rating 
decision of January 1994 still does not adequately address 
this fundamental question as to the veteran's claim.  
Therefore, the Board has no alternative but to conclude that 
the additional evidence and material of record received in 
this case is not probative of this critical question and thus 
is not material.  It is also not material because it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted, 
reopening of the claims for service connection for skin rash 
and skin cancer, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

